Citation Nr: 1543728	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-19 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1. Entitlement to service connection for B cell leukemia, to include chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure, for substitution pursoses.

2. Entitlement to an initial rating in excess of 10 percent, prior to May 1, 2008, and a rating in excess of 50 percent from May 1, 2008, for posttraumatic stress disorder (PTSD), for substitution pursoses.

3. Entitlement to an initial compensable rating for bilateral hearing loss, for substitution pursoses.

4. Entitlement to an initial rating in excess of 10 percent for tinnitus, for substitution pursoses.

5. Entitlement to an effective date earlier than November 2, 2010 for the grant of service connection for multiple myeloma associated with herbicide exposure, 
for substitution pursoses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and the appellant 


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1972.  

The Veteran died in November 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for PTSD with dysthymic disorder and assigned a 10 percent disability rating; for tinnitus and assigned a 10 percent disability rating, and for bilateral hearing loss and assigned a 0 percent disability rating, all effective from December 12, 2006.  

By April 2008 rating decision, the RO granted a temporary total evaluation (TTR) of 100 percent for PTSD, effective March 18, 2008, based on a hospitalization of the Veteran for over 21 days, and granted a 30 percent rating for PTSD, effective from May 1, 2008.  This matter also comes before the Board from a June 2008 rating decision in which the RO denied service connection for chronic lymphocyte leukemia (CLL).  

In March 2009, the Veteran and the appellant testified at a hearing at the RO before a Decision Review Officer (DRO).  

By June 2009 rating decision, the RO granted a TTR of 100 percent for PTSD, effective December 2, 2008, based on a hospitalization of the Veteran for over 21 days, and granted a 30 percent rating for PTSD, effective from January 1, 2009.  By April 2010 rating decision, the RO then granted a 50 percent rating for PTSD, effective from May 1, 2008.  The Veteran continued his appeal for even higher ratings for PTSD.  

Finally, this matter comes before the Board from a January 2011 rating decision in which the RO granted service connection for multiple myeloma and assigned a 100 percent disability rating, effective from November 2, 2010.

As noted above, the Veteran died in November 2012.  After his death, in January 2013, his wife (now the appellant in this case) submitted a request for substitution, and the RO subsequently approved her application for substitution.  The Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.  The Board also notes that by March 2013 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death.  

FINDINGS OF FACT

1. The Veteran had active service in the Republic of Vietnam during the Vietnam War, and is presumed to have been exposed to herbicide agents therein.

2. The preponderance of the competent evidence is against a finding that the Veteran has B cell leukemia, to include CLL, that had an onset in active service, or is otherwise related to active service, or to exposure to herbicide agents therein.

3.  Prior to May 1, 2008, the Veteran's PTSD was manifested by no more than mild symptoms, including nightmares, problems sleeping, intrusive thoughts, short term memory problems, anxiety, depression, and irritability, resulting in not more than mild social and industrial impairment.

4.  Effective from May 1, 2008, the Veteran's PTSD was manifested by no more than reduced reliability and productivity due to such symptoms as (for example only) flattened affect on occasion, panic attacks, impairment of short-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, and other symptoms not explicitly listed in the applicable rating diagnostic code including, but not limited to, sleep problems, nightmares, intrusive thoughts, anxiety, depression, isolating behaviors, hypervigilance, and concentration difficulties.

5.  Audiometric findings have shown that Veteran had no more than Level I hearing acuity in the right ear, no more than Level I in the left ear, and did not have an exceptional pattern of hearing loss at any time during the appeal period.

6.  The Veteran's service-connected tinnitus has been assigned an initial 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

7.  The Veteran's formal claim for service connection for multiple myeloma was received on November 2, 2010; there is nothing in the record received prior to that date which could be construed as an informal claim for service connection for multiple myeloma.


CONCLUSIONS OF LAW

1.  CLL was not incurred in or aggravated by service, nor may such a disorder be presumed to have been incurred as a result of exposure to Agent Orange or other herbicide agents during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial rating in excess of 10 percent, prior to May 1, 2008, for PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2015).

3.  The criteria for a rating in excess of 50 percent, effective from May 1, 2008, for PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2015).

4.  The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, DC 6100 (2015).

5.  There is no legal basis for the assignment of an initial schedular rating in excess of 10 percent for tinnitus at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006).

6.  An effective date earlier than November 2, 2010, for the grant of service connection for multiple myeloma is denied. 38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Service Connection

Service connection may be granted for disability resulting from of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of chronic lymphocytic leukemia (CLL) related to herbicide exposure in service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

The Veteran contended that he did have CLL, but that it was not properly diagnosed.  He also contended that his CLL was caused by exposure to herbicides during his service in the Republic of Vietnam.

Review of the record shows that on a VA hematology consultation in September 2007, the doctor noted that the CBCs (complete blood counts) for the Veteran showed only mild isolated lymphocytosis of 4200 and 4300, which was barely above the upper limit of normal.  The doctor indicated that while this may represent the very early stage chronic lymphocytic leukemia (CLL) and could be confirmed by requesting flow cytometry, the suggestion was to simply continue monitoring the Veteran's CBC at 6 month intervals and further investigate if there was a future change in his clinical or hematologic status.  The doctor reiterated that observation was the recommended approach to management of the early stage of CLL.  

The Veteran submitted a copy of that same September 2007 VA treatment record, and wrote on that record that the observation did not happen and that VA "dropped the ball on this". 

Thereafter, in a VA treatment record dated in October 2007, it was noted that CLL was effectively excluded by cell marker studies, providing highly probative evidence against this claim. 

Also, in October 2007, the Veteran was advised by letter that the results of his recent laboratory testing indicated he needed additional testing and that the test had been scheduled for him.  

On a VA examination in May 2008, the examiner noted that a review of laboratory results for the Veteran showed a very minimal elevation of white blood cell count and very minimal elevation of lymphocytes, and that cytometry done in September 2007 was negative for evidence of clonal population of B cells or an abnormal population of T cells.  The examiner also noted review of the Veteran's most recent complete blood count (CBC), and concluded that the Veteran had no evidence at the present time of chronic lymphocytic leukemia, providing more evidence against this claim.

As noted above the Veteran contended he had CLL related to exposure to herbicides in service.  STRs include no report or finding of CLL, and post-service records do not show a definitive diagnosis of a B cell leukemia, to include CLL.  While VA treatment records do show that in September 2007 the Veteran was advised that findings in his blood work "may represent the very early stage chronic lymphocytic leukemia"; thereafter, in October 2007, a VA physician indicated that CLL was effectively excluded by cell marker studies.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation and the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  Herein, although the Veteran has reported he had CLL, the competent medical evidence shows otherwise.  Although a veteran is competent to report his symptoms and observations, as a lay person, or a contemporaneous diagnosis reported to him, he is not competent to diagnose CLL as such a diagnosis requires laboratory testing and interpretation of laboratory test results.  See Jandreau v. Nicholson, supra.  While the Board understands the Veteran's concerns, it is important for the Appellant to understand that the best evidence in this case provides highly probative evidence against the Veteran's concerns, notwithstanding any indication in this record to the contrary.  Simply stated, while there is some evidence in this records that supports the claim, the best evidence provides evidence against the claim. 

As the Veteran did not have a disability of B cell leukemia, to include CLL, service connection is not warranted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for B cell leukemia, to include CLL, must be denied.  38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

Increased Ratings

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


PTSD

The RO has assigned staged ratings for PTSD since service connection became effective in December 2006, to include assigning two periods of a temporary total rating of 100 percent for PTSD, effective from March 18, 2008, and effective from December 2, 2008.  Further, by April 2010 rating decision, the RO granted a 50 percent rating for PTSD, effective from May 1, 2008, and continued a 10 percent rating for PTSD, effective prior to May 1, 2008.  The Veteran contends he should be entitled to higher ratings for his PTSD, effective back to the date on which service connection was granted.  

The Veteran's PTSD has been rated under DC 9411, which provides that a 10 percent disability rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous mediation.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In addition to the applicable rating criteria, in evaluating the Veteran's PTSD, the Board has also considered the Global Assessment of Functioning (GAF) scores assigned and the definition of those scores.  While the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability, the GAF score assigned is not dispositive; rather, such score(s) must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).


Higher Rating for PTSD, Prior to May 1, 2008

The Veteran contends he should be entitled to an initial rating in excess of 10 percent for his PTSD, effective prior to May 1, 2008.  In order for a higher rating of 30 percent to be assigned, the evidence of record would have to show or approximate occupational and social impairment with occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss. 

The competent evidence of record dated prior to May 1, 2008 includes a VA examination, Vet Center treatment records, and VA treatment records.  On a VA examination in May 2007, the Veteran reported he was troubled by memories of the war.  He reported having current symptoms including a depressed mood, irritability, anxiety, worry, loss of interest in previously enjoyable activities, crying spells, insomnia, weight loss, fatigue, hopelessness, helplessness, intrusive thoughts, guilt, hypervigilance, an exaggerated startle response, nightmares related to Vietnam about 3 times a week, being easily agitated with frequent angry outbursts, and being unable to watch television coverage of war-related news because it reminded him of his Vietnam experiences.  He denied current suicidal or homicidal ideation or plan.  His psychiatric symptoms were characterized as daily and mild.  It was noted that the Veteran had been self-employed for several years as a printer, and his wife and son ran the business, but he went in a few times a week to help.  There was no history of missed time from work due to mental illness.  He married his wife in 1977 and the marriage was currently stable.  He was able to perform ADLs unaided, and he spent most of his time gardening and also spent time with friends.  

On mental status examination, he was oriented and well-groomed, with normal psychomotor activity.  His speech was normal.  He described his mood as depressed, and his affect was irritable.  His thought processes and content were circumstantial, and he often required redirection back to the original topic.  His thoughts were focused on Vietnam.  There was no evidence of obsessions or compulsions or psychosis and he denied any hallucinations.  He had problems with recent and short-term memory, but remote memory was intact.  His abstraction was normal and insight was fair.  Based on the psychological evaluation and psychological testing, the examiner concluded that the Veteran met the DSM-IV criteria for PTSD and dysthymic disorder and the GAF score was listed as 65 currently and for the past year.  

VA treatment records revealed that in December 2007 and January 2008, the Veteran was seen for psychiatric case management, and on mental status examination his appearance, speech, orientation, and mood were all within normal limits, his affect was somewhat anxious/depressed, and he denied hallucinations and suicidal or homicidal ideation.  The diagnoses included anxiety and rule out PTSD.  A GAF score of 60 was assigned, and it was noted that the Veteran had a supportive family and received counseling.  Also, in January 2008, he was seen for psychotherapy, and reported he lived with his wife and son but was estranged from his family of origin.  He reported increased agitation, especially when talking about Vietnam, and nightmares about Vietnam.  It was noted that the Veteran was pleasant and motived, and was able to relate much more calmly and clearly when not talking about Vietnam.   He reported strong family support, and that his wife and son each run aspects of their printing and newspaper business as he is no longer actively involved.  On March 18, 2008, the Veteran was admitted to a VA residential TRP (Trauma Recovery Program) to assist him in managing his PTSD symptoms (for which he was granted a temporary total rating).  On his discharge summary dated April 11, 2008, his GAF score was listed as 45.  It was noted that Veteran had improved with medications but continued to have severe problems with anxiety, and though his social avoidance improved with his sense of belonging to a group of veterans, he was considered to be severely impaired.

Thus, the competent evidence of record, dated prior May 1, 2008, and specifically prior to his admission for residential treatment for PTSD on March 18, 2008, showed that the Veteran reported having problems with his sleep, nightmares, irritability, anxiety, depression, recent and short-term memory, and avoidance behaviors regarding war-related content on television and conversations about Vietnam.  However, there was no showing of any complaints or findings of suspiciousness or panic attacks, as listed in the criteria for the assignment of a 30 percent evaluation.  Moreover, it was noted that during this period, the Veteran's PTSD symptoms were characterized as mild, and that he had a good supportive relationship with his wife and son, that he spent most of his time gardening and also visited with friends, and that he sometimes worked at his family printing business.  With regard to the Veteran's symptoms that have not been specifically listed in DC 9411, the Board is aware that the symptoms listed under the 30 percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 30 percent rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, even, with consideration of Mauerhan, and the competent evidence of record, the Board concludes that a higher initial rating is not warranted for the Veteran's PTSD, effective prior to May 1, 2008.  In that regard, the preponderance of the evidence is against a showing that prior to May 1, 2008, the Veteran's PTSD produced more impairment than that contemplated in the rating criteria associated with a 10 percent rating. 

Thus, although the Veteran reported being anxious, depressed, and irritable, and there appeared to be an uptick in his symptoms shown on the VA treatment records pertaining to his hospital admission in March 2008, the Board concludes that the Veteran's complaints considered in toto, along with the objective findings made on the VA examination and VA treatment records, more closely approximate the criteria required for the assignment of a 10 percent rating under DC 9411, than the criteria for a 30 percent rating, at any time prior to May 1, 2008.  38 C.F.R. § 4.7.  In addition, during the period in question, the Veteran's GAF scores varied from 60 to 65.  Although GAF scores are only one aspect of rating a psychiatric disability, these assigned GAF scores prior to December 8, 2008 show that the Veteran had mild to moderate symptoms, but was generally functioning well, with meaningful interpersonal relationships, and there was no showing that he had any decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  While the Veteran asserted that his PTSD symptoms were worse than provided for in the 10 percent rating, the Board notes that the evidence of record simply does not show that his disability picture due to his service-connected PTSD approximated the criteria for a 30 percent rating for the time period in question. 

In summary, the preponderance of the evidence reflects that the Veteran's service-connected PTSD was no more than 10 percent disabling prior to May 1, 2008.  Fenderson, supra.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent for PTSD for the period prior to May 1, 2008, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Higher Rating for PTSD, Effective from May 1, 2008

The Veteran contends he should be entitled to an rating in excess of 50 percent for his PTSD, effective from May 1, 2008.  After reviewing the evidence of record dated from May 1, 2008, which includes VA treatment records, Vet Center treatment records, and VA examination reports, the Board again finds that, although there may be or may have been some evidence of some of the criteria required for a rating of 70 percent, and comparable symptoms, the competent medical evidence and his reported symptoms, do not show that the manifestations of his PTSD more closely approximate the criteria necessary for a higher rating.  38 C.F.R. § 4.7. 

On the VA examination in April 2009, it was noted that the Veteran had significant problems both falling asleep and staying asleep; he was easily angered and irritable, he was hypervigilant and struggled with paranoia, and he had an exaggerated startle response.  He felt detached from other people, because they did not know where he was coming from, and that Vietnam had changed his life so drastically, he reported having to have jobs away from people.  He kept to himself, and no longer attended the American Legion or other veteran functions.  He reported distant relationships with his mother and sisters, preferred for people to stay away, struggled with depression, and had passive suicidal thoughts at times.  He reported crying spells and anxiety.  Since his last VA examination in 2007, he had quit working at the print shop that his wife now runs.  He reported that when he retired from working at the printing company, he still worked a couple of days a week, but no longer did this.  He claimed that two years prior his wife made him quit because he was offending the customers.   He felt tired all the time and had no energy.  He reported having a garden, raising chickens, working in the flower beds built by his wife, and that he had built a little patio for his wife.  It was noted that since 2007 he had had two inpatient hospitalizations related to his PTSD.  His PTSD symptoms were described as daily and severe.  He estimated that out of an eight hour work day he lost up to five to six hours of efficient work time due to psychiatric symptoms such as anxiety problems with anger and irritability.  He reported having good relationships with his adult stepsons, and that his marriage was stable and his wife was supportive.  He reported that outside of his immediate family he did not socialize.  He enjoyed working with flowers, and reported that this was probably the most relaxing thing for him.  He was able to maintain his ADLs (activities of daily living) adequately.  

On mental status examination, he was alert, oriented, and appropriately groomed.  He described his mood as anxious and nervous, and his affect was restricted and anxious appearing.  He denied suicidal and homicidal ideation, and denied auditory hallucinations.  He said he had visual hallucinations at times when he thinks he sees people that are not there.  He struggled with paranoia and felt that people were watching him and out to get him. His insight was good and judgement were good, there was no tangentiality circumstantiality flight of ideas, and no speech problems.  He did appear very anxious and became tremulous at times.  The examiner noted that since the Veteran's last psychiatric C&P examination, his psychosocial functioning had declined and he had become more isolated and avoidant of people, which was linked to his PTSD.  The examiner noted that the assigned GAF of 51 indicated severe impairment in social and industrial functioning.

On a VA examination in May 2012, when asked to summarize the Veteran's level of occupational and social impairment with regard to PTSD, the examiner checked the box indicating "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation".  The Veteran's symptoms attributed to PTSD included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stress circumstances, including work or a work like setting, inability to establish and maintain effective relationships, night sweats, avoidance of war pictures and crowds, isolating himself from non-immediate family members, and being short tempered.  He reported he had lost many friends due to his estrangement from his sisters.  

On mental status examination, he had euthymic mood with congruent affect, and was oriented, alert, and cooperative, and tracked conversation well.  He had concrete thought processes with thought content focused on responding to questions, good eye contact, and normal rate of speech.  He had impairment in short-term memory.  He denied suicidal and homicidal ideation, and denied any hallucinations.  The diagnosis was PTSD and a GAF score of 55 was assigned.  

VA treatment records and Vet Center treatment records dated subsequent to May 1, 2008, showed that the Veteran continued to receive treatment for his PTSD symptoms.  For instance, in June 2009, the Veteran was seen for follow up, and he reported his mood was "okay".  He denied suicidal and homicidal ideation, as well as any hallucinations.  On examination, his affect was noted to be anxious, his speech was clear and concise, his judgment and insight were fair, and while he was cooperative, he made poor eye contact during the session.  He continued to battle with poor sleep and anxiety, and reported difficulty falling asleep and staying asleep.  He continued to experience anxiety in public places and around large crowds of people.  He reported a slight increase in his stress and anxiety because his adult sons are pressuring him to identify a restaurant to eat at for Father's Day.  He reported that the past few days had been really good, that he had been working on the wooden columns in front of his home, and that this was the first time in a long time that he felt proud of something he did.  He reported he had been managing his anger well, but had a verbal confrontation with a neighbor.  He was planning to attend a pictorial Vietnam Memorial at local bank .  Additionally, on a VA treatment dated in September 2011, it was noted that the Veteran complained of poor sleep.  On examination he was described as alert, oriented, well-groomed, pleasant, and talkative and made good eye contact.  His mood was stable, his affect was appropriate, speech was clear and concise, judgment and insight were good, and the Veteran denied any suicidal or homicidal ideation, intent, or plan.  He also denied any hallucinations.

In determine whether a higher rating for PTSD is warranted, effective from May 1, 2008, the Board will discuss separately each of the criteria required for a 70 percent rating.  In that regard, although some of the Veteran's recorded symptoms are not specifically provided for in the Rating Schedule, such as nightmares, the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptoms which may be considered for a higher rating claim.  Mauerhan v. Principi, supra. 

The criteria listed in Diagnostic Code 9411 and the General Formula for Rating Mental Disorders, for a 70 percent rating, include occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  With regard to work, the Board notes that, although the Veteran's PTSD has no doubt affected his employment throughout the appeal period, he had initially retired from his family printing business.  Moreover, with regard to social impairment, the Board notes that, while the Veteran has reported he isolated himself and does not have many friends, the record shows that he has maintained supportive relationships with his wife and sons. 

With regard to the Veteran's mood, the Board notes that impairment of his mood has been shown as he has reported being anxious and depressed, however, on several mental status examinations in 2010 and 2011, his mood was noted to be euthymic.  With regard to judgment and thinking, at most, minimal to no impairment of each has been shown by the objective record.  VA treatment records and the VA examination report show that he has had good judgment and his thought process was within normal limits. 

With regard to symptoms needed to warrant a 70 percent rating, the Board notes that the criteria for rating mental disorders list a variety of symptoms that would support each rating.  However, the list is not exhaustive.  The Board notes that although the Veteran reported on the VA examination in 2009 that he had  passive suicidal thoughts at times, he consistently denied suicidal ideation.  There has been no report by the Veteran or finding of any obsessional rituals which interfere with routine activities.  While he has reported being hypervigilant, he has not described any obsessional rituals that interfere with his activities.  On examination, the Veteran's speech has consistently been found to be normal. While he has reported having anxiety and paranoia, those symptoms have never been show to rise to the level of affecting his ability to function independently, appropriately, and effectively.  While the Veteran has reported having irritability issues, he has also indicated his impulse control problems were in the past.  In VA treatment records and on the VA examination reports, he has been found to be alert, oriented, and adequately groomed, and at no time has there been any finding of, or even approximating, spatial disorientation or neglect of personal appearance and hygiene. 

While the Veteran, by his own report, quit working in the family print shop two years prior because his wife said he was offending the customers, the record also shows that his ability to work was also affected by other medical problems and that he retired from the family print shop, providing factual evidence against this claim.

In addition, an inability to establish and maintain effective relationships has not been shown.  To the contrary, the Veteran has maintained a good and supportive relationship with his wife and sons.  In summary, the findings in such areas as work, family relations, judgment, thinking, and mood do not show that the Veteran has deficiencies in most areas, so as to support the assignment of a 70 percent rating.  While he may have had some problems in some of those areas, he has for the most part not had problems (or had minimal problems) in these areas.  Rather, it appears his PTSD manifestations more nearly approximate the criteria for a 50 percent rating which would (it is important to understand) cause the Veteran many problems.

The Board has carefully reviewed and considered the Veteran's and appellant's statements regarding the severity of his psychiatric condition, and acknowledges that the Veteran and the appeal, in advancing this appeal, believe that the disability on appeal has been more severe than the assigned rating reflects.  However, while the competent medical evidence offering detailed and specific determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the PTSD symptoms on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. 

Clearly, the Veteran's PTSD was getting worse.  It is important to understand that this fact was made clear by the increased evaluations over time prior to his death.  The Board also notes that the GAF scores assigned in VA treatment records and on the VA examination reports have ranged during the appeal period from 50 (in January 2009) to 58 (in June 2011).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Even considering the range of GAF scores, which evidence at least at one point serious symptoms and serious to major impairment (just after the Veteran was released from inpatient hospitalization), for reasons set forth herein, he was never shown to have PTSD symptomatology of such severity so as to warrant a 70 percent rating.  Moreover, most recently, on the VA examination in 2012, his GAF score was 55 which suggest moderate symptoms or moderate impairment in social or occupational functioning.  In fact, not all evidence support the evaluations provided.

Further, when the Veteran's various GAF scores are considered together with other findings in the medical evidence, including the Veteran's own statements of how this problem was impacting him, the Board finds that the criteria for a rating in excess of 50 percent have not been met.  With consideration of the Veteran's complaints, symptoms, and clinical findings of record, the Board concludes that his PTSD manifestations do not approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  Accordingly, the preponderance of the evidence is against a finding that effective from May 1, 2008, the Veteran's PTSD meets, or more nearly approximates, the criteria for a 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  Thus, he is not entitled to a rating in excess of 50 percent, from May 1, 2008.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  At some points, while the Veteran was clearly having problems, the Veteran's own statements provide factual evidence against the claim that the next higher evaluations were met.   

Bilateral Hearing Loss

The Veteran contends he should be entitled to a compensable rating for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of DC)6100.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz  ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

The most probative evidence of record consists of the VA audiological tests of May 2007, April 2009, and May 2012.  In May 2007, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 25, 20, 25, and 60, for an average of 33, and for the left ear: 20, 15, 35, and 75, for an average of 36.  The speech recognition score, using the Maryland CNC Test, was 94 percent in the right ear, and 88 percent in the left ear.  In April 2009, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 30, 30, 35, and 70, for an average of 41, and for the left ear: 30, 30, 40, and 85, for an average of 46.  The speech recognition score, using the Maryland CNC Test, was 86 percent in the right ear, and 80 percent in the left ear.  In May 2012, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 40, 30, 40, and 65, for an average of 44, and for the left ear: 30, 25, 50, and 90, for an average of 49.  The speech recognition score, using the Maryland CNC Test, was 92 percent in both the right and left ears.  

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores from the VA examination in May 2007 are applied to Table VI, the numeric designation of hearing impairment for the right ear is level I, and for the left ear is level II. When the speech recognition scores from the VA examination in April 2009 are applied to Table VI, the numeric designation of hearing impairment for the right ear is level I, and for the left ear is level III.  Further, when the pure tone threshold averages and the speech recognition scores from the VA examination in May 2012 are applied to Table VI, the numeric designation of hearing impairment for both the right ear and left ear is level I.  When these numeric designations for the right and left ears from the two VA examinations are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  The Board also notes that the provisions of 38 C.F.R. § 4.86, which address exceptional patterns of hearing loss, are not applicable.

In addition, the Board notes that the VA examiner in 2012 responded "yes" to the question of whether the Veteran's hearing loss impacted ordinary conditions of daily life including the ability to work.  The examiner was asked to describe the impact in the Veteran's own words and noted that "Veteran states he feels that his hearing had increased in intensity since service connection in 2009".  The examiner also noted, however, that a comparison of the current audiometric test results and the 2009 audiogram showed no significant increase in hearing loss.  The Board finds that even if this examiner's description of the functional effects of a Veteran's hearing disability was somehow defective, the appellant would bear the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak v. Nicholson, supra.  In that regard, neither the appellant nor her representative has alleged any prejudice caused by a deficiency in these examinations. 

Consideration is given to the appellant's and Veteran's competent and credible statements, however, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  38 C.F.R. § 4.85 sets out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss did not meet the standards for a compensable evaluation at any point.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


Tinnitus

By August 2007 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, under 38 C.F.R. § 4.87, DC 6260, effective from December 12, 2006.  The Veteran then requested a higher disability rating for his service-connected tinnitus. 

DC 6260 was revised, effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2008).  In view of the foregoing, the Board concludes that the Veteran's claim for a rating in excess of 10 percent for his service-connected tinnitus must be denied under the pertinent regulation.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, supra.

Extraschedular Evaluations

The Board also finds that the Veteran's PTSD, bilateral hearing loss, and tinnitus have not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) see also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected PTSD, tinnitus, and bilateral hearing loss.  The rating schedule contemplates the described the severity of these disabilities.  In that regard, the Board finds that the rating criteria take into account social and occupational functioning in assessing the severity of PTSD, and provide for a greater rating for more severe impairment.  Further, the record shows that while he has claimed that his PTSD affects his ability to work, the rating criteria for PTSD reasonably describes his disability level and symptomatology.  There is no evidence in the record of symptoms of and/or impairment due to his bilateral hearing loss not encompassed by the criteria for the schedular rating assigned, and, even if the available schedular evaluation for this disability was inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disabilities at issue.  The symptoms of the Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus, are adequately compensated in the disability ratings assigned for the prescribed periods on appeal.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Further, the evidence also does not indicate that the PTSD, bilateral hearing loss, and tinnitus have result in marked interference with employment above and beyond that considered by the assigned disability ratings or that there have been frequent periods of hospitalization. Rather, the record reflects that the Veteran retired from his family printing business, and that other medical issues have affected his ability to work.  There is also no indication of frequent hospitalization for any of the above-cited service-connected disabilities. 

In addition, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362 

For the reasons discussed above, referral for consideration of an extra-schedular rating is not warranted.

Earlier Effective Date

The Veteran basically contended he should be entitled to an effective date earlier than November 2, 2010, for the grant of service connection for multiple myeloma.  He essentially claimed that he had symptoms related to multiple myeloma as early as 2008, but that it was misdiagnosed at that time.  

The record reflects that by January 2011 rating decision, the RO granted service connection for multiple myeloma, and assigned an effective date of November 2, 2010, as this is the date his claim for service connection was received.

Generally, the effective date of an award based on an original claim for disability compensation shall be the day following separation from service or date entitlement arose, if the claim is received within one year after separation service; otherwise, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim that specifically identifies the benefit sought must be filed in order to obtain such benefit.  38 U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The record reflects that the Veteran initially filed a claim for service connection for multiple myeloma in November 2010.  Thus, the claim was not received within one year after his separation from service in April 1972.  Accordingly, the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400. 

Turning to the question of whether in this case the Veteran submitted an informal claim for service connection for multiple myeloma prior to that date (November 2010), the Board finds that he did not, under either § 3.155 or § 3.157.  The Board notes that the Veteran did initially filed a claim for service connection for CLL in September 2007, which was subsequently denied by rating decision dated in August 2008, based on medical evidence showing that a diagnosis of CLL was excluded for him.  Thereafter, the Veteran submitted statements basically indicating his health was declining.  In September 2010 he submitted a statement claiming that his health condition had gone downhill, and that a September 2010 letter from a VA facility advised he may have another type of cancer and was scheduled for more testing in September 2010 at the Jackson VA hospital.  Subsequently, VA treatment records showed that he was first diagnosed with multiple myeloma in October 2010.  

On a VA examination report dated in January 2012, a VA physician noted review of the Veteran's medical records, including one showing that he was seen in the emergency department on October 12, 2010, for chest pain after he fell off a ladder at home, that he had routine labs drawn at that time, one of which revealed findings consistent with myeloma, and that he followed up with Hematology-Oncology on October 28, 2010, and started on medication.  The VA physician noted that the Veteran had been previously evaluated by Hematology-Oncology in September 2007 for mild isolated lymphocytosis of 4200 and 4300, which was noted to be barely above the upper limit of normal, and that it was documented that this "could" represent a very early stage of chronic lymphocytic leukemia which could be confirmed by requesting flow cytometry, however, monitoring CBCs at 6 month intervals was recommended and the mild lymphocytosis subsequently resolved.  The VA physician opined this lab abnormality was not typically seen in multiple myeloma and was an incidental finding, and concluded that there were no further hematologic disturbances or findings suggestive of myeloma prior to October 2010.

The Board therefore concludes that review of the record shows that no communication was ever filed by the Veteran, prior to November 2010, indicating his intent to apply for service connection for multiple myeloma.  38 C.F.R. § 3.155.  Further, because service connection for multiple myeloma had not been granted prior to November 2010, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The mere existence of a disability does not constitute a claim of service connection for such disability, and VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998). 

Finally, the Board finds that because the Veteran's exposure to herbicides in Vietnam was presumed, entitlement to service connection for multiple myeloma did not arise until such disability was diagnosed in October 2010.  As noted above, the effective date of the award will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  Thus, an effective date earlier than November 2, 2010, for service connection for multiple myeloma is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2007, November 2007, November 2007 (later), and April 2011, that fully addressed the notice elements.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the VA examinations dated in 2007, 2009, and 2012, regarding the severity of the Veteran's bilateral hearing loss and tinnitus; the VA examinations in 2007 and 2012 regarding the severity of his PTSD, the May 2008 VA examination report regarding whether he had CLL; and the May 2012 VA examination report regarding the onset date for his multiple myeloma are all adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  With the exception of the May 2007 VA examination, each of the other examinations included a review of the claims folder.  Further, a history was obtained from the Veteran for those VA examination reports which included an actual physical examination of him.  

Finally, for each of the aforementioned VA examination reports, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Thus, it appears that all obtainable evidence identified by the appellant and the Veteran, relative to these claims, has been obtained and associated with the claims folder, and that neither the appellant nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for B cell leukemia, to include CLL, is denied.

A rating in excess of 10 percent for PTSD, prior to May 1, 2008, is denied.

A rating in excess of 50 percent for PTSD, from May 1, 2008, is denied.

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.

An effective date earlier than November 2, 2010 for the grant of service connection for multiple myeloma is denied.


______________________________________________
JOHH J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


